COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                NO. 2-07-346-CV


JAMES NEAL PIPES, JR.                                           APPELLANT

                                         V.

SHERI LYN PIPES                                                   APPELLEE

                                     ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

     Appellant James Neal Pipes Jr., pro se, appeals the trial court’s order

denying his motion to terminate spousal maintenance. We dismiss.

     James and appellee Sheri Lyn Pipes were married on July 16, 1994. Prior

to his marriage to Sheri, James served in the Army and Marine Corps. In 2003,

the Veterans Administration determined that James had a service related



     1
         … See T EX. R. A PP. P. 47.4.
disability and was unable to work. James then began receiving VA and Social

Security disability benefits.

      James and Sheri separated in June 2006, and on December 12 of that

year, the trial court entered an agreed decree of divorce. Based on the length

of the marriage, and Sheri’s inability to provide for her minimum reasonable

needs, the decree awarded spousal maintenance to Sheri in the amount of

$1,204.00 per month beginning on October 1, 2006 and continuing until the

death of either party, Sheri’s remarriage, or October 1, 2009.

      On May 10, 2007, James, pro se, filed a motion to terminate spousal

maintenance alleging that it had been awarded solely based on his disability

benefits in violation of section 8.055 of the family code. The trial court held

a hearing on the motion; James was the only witness to testify. During the

hearing, James argued that there had been a material change in circumstances

and he could no longer afford to pay spousal maintenance.        However, he

introduced no evidence or testimony to support his claim. To the contrary,

James testified that his income had not changed since the divorce except to the

extent that the disability benefits he had been receiving since May 2003 had

been reduced in an amount to account for Sheri no longer being his dependent.

      On September 20, 2007, the trial court rendered its order denying

James’s motion to terminate spousal maintenance.

                                      2
      Soon thereafter, Sheri filed a petition for enforcement of spousal

maintenance alleging that James had failed to make monthly spousal

maintenance payments pursuant to the decree beginning on October 1, 2006

and continuing through October 1, 2007. She also sought attorney’s fees

necessary to enforce the decree.

      On October 23, 2007, the trial court found James “guilty” of violating the

decree and in arrears in the amount of $11,719.80. The trial court ordered

James confined in the Denton County jail for sixty days, or until he paid Sheri

the $11,719.80 in arrears and $1,741.60 in attorney’s fees.

      On January 4, 2008, however, James and Sheri announced that they had

reached an agreement as evidenced by their signatures on an “Agreed Order on

Petition for Enforcement of Spousal Maintenance.” In the Agreed Order, James

expressly agreed that he had the ability to comply with the prior order of the

court, that he was in arrears for spousal maintenance in the amount of

$12,923.80, that he would make monthly payments to Sheri on the arrears and

attorney’s fees, and that he would “continue to pay spousal maintenance as

ordered by the Court in the Final Decree of Divorce entered by the Court on

December 12, 2006.”

      In this appeal from the September 20, 2007, order denying James’s

motion to terminate spousal maintenance, James raises three issues in which

                                       3
he contends the trial court abused its discretion in denying his motion because

there was sufficient evidence of a material and substantial change, his only

source for paying spousal maintenance is his disability benefits, and the agreed

decree of divorce is pre-empted by federal statutes. Sheri has filed a motion to

dismiss the appeal contending that it was rendered moot by the January 4,

2008 agreed order on her petition to enforce spousal maintenance.

      The Supreme Court of Texas has recognized that as a general rule, a

judgment debtor’s voluntary payment and satisfaction of an adverse judgment

moots the controversy, waives the debtor’s rights to appeal and requires

dismissal of the case.2   We hold that James’s agreement to pay Sheri the

arrears and attorney’s fees for spousal maintenance, and to continue to pay the

spousal maintenance ordered in the December 12, 2006 agreed decree of

divorce, moots his appeal from the trial court’s denial of his motion to terminate

spousal maintenance.




      2
       … Miga v. Jensen, 96 S.W.3d 207, 211 (Tex. 2002); Highland Church
of Christ v. Powell, 640 S.W.2d 235, 236 (Tex. 1982); Riner v. Briargrove Park
Prop. Owners, Inc., 858 S.W.2d 370, 370 (Tex. 1993).

                                        4
     Having concluded that the issues raised in this appeal are moot, we

dismiss the appeal without reaching the merits of James’s complaints.3


                                              PER CURIAM

PANEL F: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DELIVERED: July 3, 2008




     3
       … See Miga, 96 S.W.3d at 212 (Tex. 2002)(recognizing the general rule
that payment made on a judgment will render an appeal moot); Highland Church
of Christ, 640 S.W.2d at 236 (same); Riner, 858 S.W.2d at 370 (same).

                                     5